
	
		II
		112th CONGRESS
		1st Session
		S. 732
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2011
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve billing disclosures to cellular telephone
		  consumers. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cell Phone Bill Shock Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)A recent survey
			 conducted by the Federal Communications Commission found that 1 out of 6
			 consumers who subscribe to commercial mobile service has experienced
			 bill shock, which is the sudden increase in the monthly bill of
			 a subscriber even though the subscriber has not made changes to their monthly
			 service plan.
			(2)Most consumers
			 who experience bill shock do not receive notification from their provider of
			 commercial mobile service when the consumer is about to exceed the monthly
			 limit of voice minutes, text message, or data megabytes.
			(3)Most consumers
			 who experience bill shock do not receive notification from their provider of
			 commercial mobile service that their bill has suddenly increased.
			(4)Prior to the
			 enactment of this Act, a provider of commercial mobile service was under no
			 obligation to notify a consumer of such services of a pending or sudden
			 increase in their bill for the use of such service.
			(5)Section 332 of
			 the Communications Act of 1934 (47 U.S.C. 332) requires that all commercial
			 mobile service provider charges, practices, classifications, and regulations
			 for or in connection with interstate communications service be
			 just and reasonable, and authorizes the Federal Communications Commission to
			 promulgate rules to implement this requirement.
			3.Notification of
			 cell phone usage limits; subscriber consent
			(a)DefinitionIn
			 this section, the term commercial mobile service has the same
			 meaning as in section 332(d)(1) of the Communications Act of 1934 (47 U.S.C.
			 332(d)(1)).
			(b)Notification of
			 cell phone usage limitsThe Federal Communications Commission
			 shall promulgate regulations to require that a provider of commercial mobile
			 service shall—
				(1)notify a
			 subscriber when the subscriber has used 80 percent of the monthly limit of
			 voice minutes, text messages, or data megabytes agreed to in the commercial
			 mobile service contract of the subscriber;
				(2)send, at no
			 charge to the subscriber, the notification described in paragraph (1) in the
			 form of a voice message, text message, or email; and
				(3)ensure that such
			 text message or email is not counted against the monthly limit for voice
			 minutes, text messages, or data megabytes of the commercial mobile service
			 contract of the subscriber.
				(c)Subscriber
			 consentThe Federal Communications Commission shall promulgate
			 regulations to require a provider of commercial mobile service shall—
				(1)obtain the
			 consent of a subscriber who received a notification under subsection (b) to use
			 voice, text, or data services in excess of the monthly limit of the commercial
			 mobile service contract of the subscriber before the provider may allow the
			 subscriber to use such excess services; and
				(2)allow a
			 subscriber to, at no cost, provide the consent required under paragraph (1) in
			 the form of a voice message, text message, or email that is not counted against
			 the monthly limit for voice minutes, text messages, or data megabytes of the
			 commercial mobile service contract of the subscriber.
				
